Citation Nr: 1619145	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  02-20 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for instability associated with impairment of the left knee.

2.  Entitlement to a rating in excess of 10 percent for limitation of flexion associated with impairment of the left knee.

3.  Entitlement to a rating in excess of 10 percent for limitation of extension associated with impairment of the left knee.

4.  Entitlement to an effective date prior to November 3, 2005 for the award of service connection for limitation of motion.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to December 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2001 rating decision by the Washington, D.C., Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for a left knee disability, status post meniscectomy, with a 20 percent initial rating, effective from July 25, 2000.

During the course of this appeal, jurisdiction over the Veteran's claim was transferred to the Baltimore, Maryland, VA RO.  In June 2005, the Board remanded the case to the RO for further evidentiary and procedural development.  Following this development, the initial rating of 20 percent for the Veteran's left knee disability was confirmed and continued in a December 2005 rating decision.

In February 2005, the Veteran testified before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing is associated with the claims file.  In March 2012, VA sent the Veteran a letter informing him that he had the right to another hearing and asking him if he would like such a hearing.  The Veteran was also informed that if he did not respond within 30 days, VA would consider a non-response an indication that he did not want a hearing.  The Veteran did not respond.  The Board consequently finds that his request for a Board hearing was satisfied by the February 2005 hearing.

The Board denied the Veteran's appeal in June 2006.  The Veteran appealed the June 2006 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2008 Order, the Court granted a Joint Motion for Remand filed by the parties and vacated the June 2006 Board decision in part.  The case was thereafter returned to the Board.  In August 2008, the Board remanded the claim for additional development.  Subsequently, the RO granted a separate 10 percent rating for limitation of motion of the left knee in a March 2010 rating decision.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The Board again denied the Veteran's appeal in February 2011.  The Veteran appealed the February 2011 Board decision to the Court.  In a November 2011 Order the Court granted a Joint Motion for Remand filed by the parties and vacated the February 2011 decision in part.  The case was thereafter returned to the Board.

In November 2012, the Board issued a decision, which granted a separate 10 percent rating for meniscectomy of the left knee under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5259, in compliance with the Joint Motion for Remand granted by the November 2011 Court Order.  See Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006); Stegall v West, 11 Vet App 268 271 (1998).  This was implemented by a December 2013 rating decision that granted a separate 10 percent rating for meniscotomy of the left knee from October 6, 2008 and a November 2015 rating decision that granted an earlier effective date for service connection for left knee meniscectomy from July 15, 2000.  

In November 2012, the Board also remanded the claims for an initial rating in excess of 20 percent for instability of the left knee and a rating in excess of 10 percent for limitation of motion of the left knee for additional development.  Subsequently, in a December 2013 rating decision, the RO granted a separate 10 percent rating for limitation of flexion of the left knee from November 3, 2005.  In April 2014, the Veteran requested an earlier effective date for the award of the separate 10 percent rating for limitation of flexion of the left knee, back to July 25, 2000, the date of the claim.  As such, the issues on appeal have been characterized as listed on the title page of this decision.


FINDINGS OF FACT

1.  During the entire rating period on appeal, the Veteran's impairment of the left knee has been manifested by symptomatology nearly approximating no more than moderate recurrent subluxation or lateral instability of the knee.

2.  Prior to November 3, 2005, the Veteran's impairment of the left knee has been manifested by noncompensable limitation of motion due to pain.

3.  Prior to June 28, 2013, the Veteran's impairment of the left knee has been manifested by limitation of extension to no greater than 10 degrees.

4.  From June 28, 2013, the Veteran's impairment of the left knee has been manifested by limitation of extension to 15 degrees.

5.  Prior to March 17, 2005, the Veteran's impairment of the left knee has been manifested by limitation of flexion to no less than 45 degrees.

6.  From March 17, 2015, the Veteran's impairment of the left knee has been manifested by limitation of flexion to 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for instability associated with impairment of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2015).

2.  The criteria for an initial rating of 10 percent, but no higher, for limitation of motion of the left knee have been met, effective July 25, 2000.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

3.  The criteria for a rating in excess of 10 percent for limitation of extension prior to June 28, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

4.  The criteria for a rating of 20 percent, but no higher, for limitation of extension from June 28, 2013 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5261 (2015).

5.  The criteria for a rating in excess of 10 percent for limitation of flexion, prior to March 17, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).

6.  The criteria for a rating of 20 percent, but no higher, for limitation of flexion from March 17, 2015 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's claims concerning the proper disability ratings to be assigned to his service-connected impairment of the left knee arise from his disagreement with the initial rating assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, the Veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the Veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the Veteran was issued a copy of the rating decision on appeal, and a statement of the case (SOC) which set forth the relevant diagnostic codes for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

Furthermore, VA letters issued in November 2003 and October 2008 satisfied the duty to notify provisions with respect to the increased rating claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

In addition, the duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service and post-service VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, the Veteran was provided VA examinations in September 2000, July 2005, November 2005, July 2007, January 2009, April 2009, June 2013, and March 2015, reflecting sufficient details to determine the current severity of the Veteran's service-connected left knee disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Board hearing, the Veteran was assisted at the hearings by an accredited representative from the Veterans of Foreign Wars of the United States.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claims on appeal and asked questions to ascertain the current severity of the Veteran's service-connected disability.  The hearing focused on the evidence necessary to substantiate the Veteran's claim for increased rating.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder.  However, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  While the entire recorded history of a disability is important for more accurate evaluations, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran's impairment of the left knee has been evaluated under Diagnostic Codes 5003-5257 and 5003-5261.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5003 refers to degenerative arthritis while the more specific Diagnostic Codes 5257 and 5261 refers to recurrent subluxation or lateral instability and limitation of extension of the leg, respectively.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Esteban v. Brown, 6 Vet. App. 259, 261 (1994), that Court held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, permitting separate disability ratings.  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.

In this regard, VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260, and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for the opinion was a finding that a limitation in planes of movement were each compensable.  Id.

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 percent rating is in order if flexion of the knee is limited to 45 degrees.  A 20 percent rating is in order if flexion of the knee is limited to 30 degrees.  A 30 percent rating is in order if flexion of the knee is limited to 15 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, if extension of the knee is limited to 10 degrees a 10 percent rating is in order.  If extension of the knee is limited to 15 degrees a 20 percent rating is in order.  If extension of the knee is limited to 20 degrees a 30 percent rating is in order.  If extension of the knee is limited to 30 degrees a 40 percent rating is in order.

Normal range of motion is 0 to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II (2015).

This case is based on an appeal of an initial grant of service connection for a left knee disability, effective from July 25, 2000.  Consideration must therefore be given regarding whether assignment of separate ratings for the Veteran's service-connected left knee disability is warranted from July 25, 2000 to the present, based on the facts found, a practice known was "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's employment records show that from April 2000 to February 2001, he lost numerous hours of work for medical reasons.  Of the 62 medical leave requests the Veteran submitted during this time, twelve were, at least in part, attributable to pain associated with his left knee disability.

During a September 2000 VA examination, the Veteran reported pain, stiffness, weakness, locking and giving out of his left knee.  He also reported flare-ups of the knee with rain and cold weather.  He stated on most days his pain was severe, 8 on a scale of 1 to 10 in severity; and with the flare-ups increased to 10.  Alleviating factor for his flare-ups of knee pain included medication.  He did not report any additional limitation of range of motion or functional impairment of the knee with flare-ups.  He used knee braces and a cane for ambulation.  There were no reported episodes of a dislocation or recurrent subluxation of the knee.  The Veteran claimed that his bilateral knee pain inhibited his ability to employment as an electrician and that he had to obtain other types of employment where he was able to sit at a desk.  There was no evidence or history of prosthesis present in the left knee.  The VA examiner was not able to perform physical examination of the knee because the Veteran reported that it was too painful.

In an October 2000 statement from the Veteran's private physician, H.H.W., M.D., the physician reported that the Veteran experienced chronic left knee pain and instability that required the use of a supportive knee brace.  The Veteran was able to perform only minimal exertional activity as a result.

An October 23, 2000, VA treatment report shows that the Veteran was requesting a left knee brace similar to his right knee brace.  He was wearing knee cages on both knees.  He had pain in this joint, with complaints of swelling during rainy weather.  Examination of the left knee showed no swelling, redness, or effusion.  The meniscectomy scar was well-healed.  The knee was tender on palpation but stable.  The Veteran could extend his left knee to 0 degrees and flex it to 110 degrees, with pain.  X-rays from March 2000 revealed no bony lesions.  The relevant diagnosis was early degenerative joint disease of the left knee.

The report of a private medical examination conducted in December 2000 by P.B.B., M.D., P.A. shows that the Veteran wore a supportive brace over his left knee and that he complained of left knee pain on use.  Dr B.'s opinion was that the left knee joint was progressively degenerating.

A VA treatment report dated in September 2001 shows that the Veteran's left knee was painful and was diagnosed as degenerative joint disease.  However, on examination and treatment in August 2002, the examiner noted that prior radiographic films revealed no bony abnormalities.  The Veteran wore a supportive brace on his left knee.  Although he was a trained electrician, he was actively employed in a sedentary desk position.  He experienced problems performing squatting motions and using stairs due to knee pain.  Physical examination showed generalized tenderness of his left knee with no acute inflammation and no joint effusion present.

In a March 2003 statement, the Veteran reported recurring episodes of severe left knee symptoms.  He stated the knee was very unstable and his meniscus was damaged and then removed.  He further stated his left knee would hyperextend easily or give out causing him to fall with severe pain.

Lay witness statements from the Veteran's friends, dated in May 2003 and July 2003, show that each witness attested to observing that the Veteran experienced limitation of his physical activities due to bilateral knee pain that was aggravated by inclement weather.

A VA examination report from April 2003 reveals that the Veteran had missed a significant amount of work due to foot pain. 

VA and private medical reports show that the Veteran received outpatient treatment for complaints of left knee pain in March 2003 and May 2003.  At the time of these treatments, he was observed wearing a brace over his left knee.

At a February 2005 hearing before the Board, the Veteran testified, in pertinent part, that his left knee disability was manifested by chronic joint pain and instability, for which he used medication and a supportive orthopedic brace and a cane.  The disability interfered with his ability to use stairs, negotiate rough terrain, and enter and exit his automobile.  The Veteran reported that he had been given a steroid injection into his left knee a year earlier for treatment of his symptoms, but that he was advised by his physicians to discontinue this particular avenue of treatment.

January 2005, March 2005, July 2005, and August 2005 private medical statements were to the effect that the Veteran continued to have chronic left knee pain which reportedly disrupted his sleep and limited his physical activities, as well as complaints of left knee instability that necessitated his use of a supportive knee brace and cane.

VA outpatient treatment reports dated in January 2005 and June 2005 reflect similar complaints and findings.  A January 2005 VA radiology report revealed no fracture, dislocation, or bone destruction.  No soft tissue abnormality was noted.  The impression was normal.  The June 2005 VA treatment report also shows that the Veteran was to receive a steroid injection in his left knee to treat his painful symptoms.

The report of a July 2005 VA examination shows that the Veteran complained of chronic pain and instability in his left knee.  He used a cane and supportive brace for this disabled joint.  Physical examination of his left knee shows extension to 0 degrees and flexion to 60 degrees and limited by pain.  There was minimal swelling of the left knee with some tenderness to touch along the lateral aspect of the patella.  X-ray of the left knee dated in January 2005 showed normal findings.

A July 2005 letter from J.R.B., the Veteran's former employer, reveals that the Veteran had been off work in a leave without pay status for over 550 hours in addition to using over 300 hours of sick and annual leave.  He wrote that much of that time off had been attributed to chronic pain in the knees and back.  

The report of a VA examination conducted on November 3, 2005 shows that the Veteran could extend his left knee to 10 degrees and flex his left knee to 90 degrees.  No crepitus was noted.  The Veteran wore a supportive brace over his left knee.  Minimal edema was observed.  X-rays from July 2005 revealed no bony abnormalities.

A December 2005 VA magnetic resonance imaging (MRI) of the left knee revealed a tear of the posterior horn of the lateral meniscus.  The anterior cruciate ligament was intact.  Mild osteoarthritis was observed.

January 2006 and February 2006 sick certificates completed by a private examiner reveals that the Veteran could not work due to severe mid back pain.  The Veteran stated in January 2006 that he had lost over 1500 hours of compensable work time in the previous four years because of his disabilities.  He explained that his left knee was very painful to pressure.  He said that it would give way without notice and would lock up while he was ascending or descending stairs.  It would swell up during rain storms.  He said that for years he had not been able to bend his left knee more than 10 to 20 degrees.  He wore a brace that was set at 15 degrees.

A VA orthopedic note from July 2006 reveals that movement of the left knee was painful.  The Veteran reported having to miss time from work due to his disability.  The examiner noted that the Veteran had his left knee brace set at 50 degrees.  The examiner observed that there was full extension of the knees, but the Veteran was unable to flex his knee more than 50 degrees due to pain.  No instability was demonstrated.

In a May 2007 report from P.B.B., M.D., it was noted that the Veteran had to resign from his present job due to soreness over the lumbar spine.  It was further noted that the Veteran had puffiness and swelling but very limited effusion.  His knees locked on occasion.  Prolonged standing and walking caused aggravation.

Lay witness statements from the Veteran's friends and spouse, dated in May 2007, show that each witness attested to observing that the Veteran experienced limitation of his physical activities due to bilateral knee pain that was aggravated by inclement weather.

In an undated letter, C.W., M.D. wrote that the Veteran had a history of removal of the lateral meniscus of the left knee.  In May 2007, H.H.W., M.D. wrote that the Veteran had a torn meniscus in the left knee post-surgical repair and was forced to take an early retirement because of back hip, and knee pain.

On VA examination in June 2007, the Veteran complained that his left knee was weak and unstable.  He had difficulty walking stairs and with prolonged standing and walking and was forced to take a voluntary retirement because of the enormous amount of sick and unpaid leave he had taken in the previous two years.  It was noted that he could no longer perform his job function sitting at a desk because of hip and back problems.  Physical examination of the left knee revealed crepitus but no swelling.  Extension was to 10 degrees with pain.  Flexion was to 90 degrees with pain.  There was no change with repetitive testing.  X-ray of the left knee was normal.

A VA radiology report from May 2008 reveals that there was bilateral joint space narrowing in the Veteran's knees.  A July 2008 letter from a VA examiner indicates that the Veteran was followed for complaints of left knee pain, swelling, and giving way.  It was noted that his knee would give out on him, and his range of motion was limited due to pain.  A July 2008 MRI report revealed a tear of the posterior horn of the lateral meniscus, no bone marrow edema, and intact cruciate and collateral ligaments.

On VA medical examination in January 2009, it was noted that the Veteran used a knee brace as well as a cane.  He rated his pain rated a 10 on a scale of 0 (low) to 10 (high) pain scale on a daily basis.  He said that his knee locked and gave out at times.  The examiner found crepitus but no soft tissue swelling, effusion, consistent tenderness, guarding, redness, heat, instability, weakness, abnormal movement, spasm, pain on motion against resistance, or pain on repeated movement.  Flexion was to 110 degrees with pain after 90 degrees.  Extension was to 0 degrees.  There was slight varus angulation but no varus or valgus laxity.  The examiner specified that there was no objective evidence of subluxation, effusion, melanin, or genu recurvatum.  The examiner opined that it would be speculative to comment further on range of motion, fatigability, incoordination, pain, or flare ups beyond what was already mentioned in the examination report.

On VA examination in April 2009, it was noted that the Veteran wore a knee brace.  It was noted that the Veteran had spasms when the weather was wet or cold.  The Veteran said that his left knee would give out, and he said he fell one or two times per week.  He said it was difficult to drive.  The examiner observed that the Veteran grimaced throughout the examination.

The examiner further observed that the Veteran flexed his left knee to about 110 degrees when he slipped off his knee brace.  When the Veteran leaned back on the examination table his right knee was almost straight, and his left knee lacked 20 degrees of extension.  There was mild swelling of the knees.  When the Veteran got on the examination table, he flexed his left knee at about 90 degrees of flexion.  On examination of the left knee, there was 5 to 7 degrees of hyperextension, and flexion was to 50 degrees.  The examiner was unable to find further loss of range of motion of the left knee secondary to incoordination, weak movements, or excessive fatigue.  There was some patella-femoral compression discomfort of the left knee without instability.  There was mild ligament laxity of the left knee.  The Veteran had his knee supports set at about 65 degrees of flexion to avoid too much flexion and giving way.  At the end of the report, the examiner noted that when the Veteran sat in a chair, his knees were flexed to 80 degrees, and when he put his left knee brace back on, his left knee flexed to 100 degrees.

In a July 2009 addendum to the April 2009 VA examination report, it was noted that there was no objective evidence of recurrent subluxation of the left knee.  There was slight lateral instability.  There was no objective evidence of dislocated semilunar cartilage with frequent episodes of locking, pain, or effusion into the joint.  The examiner said that there was objective evidence of removal of semilunar cartilage and cited the Veteran's prior surgery reports.  There was no objective evidence of nonunion or malunion of the tibia and fibula.  There was objective evidence of genu recurvatum (hyperextension), the examiner specified that it was mild or slight.  The examiner opined that the Veteran's left knee condition would affect physical activities such as prolonged standing walking squatting kneeling, climbing, pushing, and pulling.  It was noted that the Veteran would do best with a sedentary job.

In a May 2010 letter, a VA examiner noted the Veteran continued to have pain with prolonged sitting, getting up from a seated position and negotiating stairs.  He also had complaints of knee locking and clicking associated with pain, occasionally, which was indicative of meniscal tear.

A July 2011 VA treatment report reflects that the Veteran continued to wear knee braces and locked the knees out to limit his range of motion secondary to pain.  He was advised the need for a knee replacement surgery, however, he continued to refuse the surgery.

On a June 28, 2013 VA examination, the Veteran reported severe giving way and instability on a daily basis while walking up and down stairs and walking on flat surfaces.  He also reported his left knee locking up with no specific triggers.  He rated his left knee as 9.5 on a scale of 1 to 10.  He stated that flare-ups would occur with walking and he was currently experiencing flare.  He stated that flare would result in decreased range of motion during flare.  On range of motion testing, flexion was to 50 degrees with pain after 35 degrees.  Extension was to 15 degrees with pain after 15 degrees.  The Veteran was able to perform repetitive-use testing.  Post repetitive-use testing, flexion was to 45 degrees and extension was to 15 degrees.  As to any functional loss or functional impairment of the knee, the examiner found there was less movement than normal, weakened movement, and incoordination, impaired ability to execute skilled movements smoothly, pain on movement, and disturbance of locomotion with regard to the left knee.  There was tenderness or pain to palpation for joint line or soft tissues of the left knee.  Muscle strength testing was normal.  Joint stability tests, including anterior instability, posterior instability, and medial-lateral instability tests, were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation.  The Veteran used braces, crutches and canes.  There was no evidence of patellar subluxation.  The examiner noted that the Veteran's knee condition impacted his ability to work because he would not be able to walk or lift due to knee pain.  The examiner stated that there was no ankylosis of the left knee.  The Veteran had no recurrent subluxation although he had knee instability while walking and required use of cane, brace.  There was no evidence of malunion/nonunion of the tibia and fibula or evidence of genu recurvatum.  The diagnosis was left knee degenerative joint disease and lateral meniscus tear of the left knee status post surgery.  The examiner provided an opinion that the Veteran's left knee condition did not prevent the Veteran from securing or following a substantially gainful occupation because the Veteran stated he was working in an environmental office and was primarily sitting behind a desk working on a computer and would also have to go out to the field dealing hazardous waste.  He stopped working in 2007 due to knee, back and stomach issues; his left knee condition limited his ability to walk and do physical activity due to pain and instability.

An October 2013 VA orthopedic note reflects the Veteran's left knee pain was worsening.  It was noted that his left knee arthritis was getting progressively worse. 

An October 2014 VA orthopedic note reflects that the Veteran continued to have left knee pain, limited range of motion and instability.  

On a March 17, 2015 VA examination, left knee flexion was to 30 degrees and extension was to 0 degrees.  Pain was noted on examination and caused functional loss of less movement than normal.  There was objective evidence of localized tenderness or pain on palpation of the lateral knee joint or associated soft tissue.  There was pain with weight bearing, with no objective evidence of crepitus.  The Veteran was not able to perform repetitive-use testing due to fear of pain.  There was no ankylosis of the left knee.  It was noted that there was no history of recurrent subluxation or lateral instability.

I. Instability

As noted above, the Veteran has been assigned an initial rating of 20 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5257, based on instability associated with impairment of the left knee from July 25, 2000.

Under Diagnostic Code 5257, a 10 percent disability evaluation is assigned for slight recurrent subluxation or lateral instability.  A 20 percent disability evaluation is contemplated when such impairment is moderate.  A 30 percent disability evaluation is contemplated when such impairment is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board finds that the evidence of record shows impairment of the Veteran's left knee instability with symptomatology approximating no more than moderate recurrent subluxation or lateral instability.  See 38 C.F.R. § Diagnostic Code 5257.  In making this decision, the Board notes the fact that the symptoms relating to the Veteran's left knee instability have been intermittent, and at times nonexistent.  

To that effect, at the September 2000 VA examination, the Veteran reported no episodes of a dislocation or recurrent subluxation of the left knee.  The January 2009 and July 2009 VA examiners specified that there was no objective evidence of subluxation.  Notably, the April 2009 VA examiner noted on clinical examination there was only mild ligament laxity of the left knee.  In the July 2009 addendum, the examiner stated that there was 'slight' lateral instability.  On the June 2013 VA examination, although the Veteran reported severe giving way was and instability on a daily basis, all joint stability tests were normal.  The examiner further noted that there was no evidence or history of recurrent patellar subluxation or dislocation.  Finally, the most recent VA examination in June 2015 notes there was no history of recurrent subluxation or lateral instability.

Based on the intermittent nature of the disability, and the reported clinical findings, which characterized the Veteran's left knee lateral instability as 'slight,' the Board finds that the demonstrated functional impairment does not rise to the level of severe recurrent subluxation or lateral instability of the left knee at any time during the course of the appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  Therefore, a rating in excess of 20 percent for left knee instability is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257, at any time during the entire rating period on appeal.

II. Limitation of Motion

A. Initial Rating Prior to November 3, 2005

Based on the available evidence, the Veteran is entitled to a 10 percent initial rating, and no more, for the painful limited motion related to left knee disability.  This rating is assigned because the October 2000 VA treatment report revealed the Veteran's report of pain in the left knee, as well as less movement than normal consisting of flexion to 110 degrees, shown on the range of motion testing.  To that effect, normal range of motion is 0 to 140 degrees.  See 38 C.F.R. § 4.71a, Plate II.  Further, the Veteran reported left knee joint pain, stiffness and locking of the left knee.  He is competent to report that his knee joint motion is painful, and the Board finds his observations to be credible.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469 (1994); also see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements).  It is VA policy to recognize actually painful motion as warranting at least the minimum compensable rating.  38 C.F.R. § 4.59 (2015).  This provision is applicable to any orthopedic disability.  See Burton v. Shinseki, 25 Vet. App. 1 (2010).  As such, an initial rating of 10 percent is warranted for the left knee disability.

The assignment of an initial rating of 10 percent for left knee limitation of motion herein recognizes the Veteran's functional loss, consisting of limited motion due to any contributing factors of pain.  Therefore, while the objective evidence of record does not show compensable limited motion, consideration is given to the functional loss caused by pain based on the provisions of 38 C.F.R. §§ 4.40, 4.45 and DeLuca.

B. 
Staged Ratings From November 3, 2005

The Veteran's left knee disability is assigned 10 percent ratings based on limitation of flexion and limitation of extension under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261, from November 3, 2005.

1. Limitation of Extension Prior to June 28, 2013 and Thereafter

Based on the evidence described, the Board does not find that a rating in excess of 10 percent for the Veteran's left knee disability is warranted based on limitation of extension prior to June 28, 2013.  In order to warrant a 20 percent rating under Diagnostic Code 5261, the Veteran's left knee extension must be limited to 15 degrees.  Prior to June 28, 2013, the evidence does not reflect that the Veteran had extension limited to more than 15 degrees.  The Veteran's left knee had full extension or any degree of hyperextension in October 2000, July 2005, July 2006, January 2009, and April 2009 and was limited to 10 degrees in November 2005 and July 2007.  Such findings do not warrant a rating higher than 10 percent under Diagnostic Code 5261.  

Beginning June 28, 2013, the Board finds that a rating of 20 percent, but no higher, is warranted for limitation of extension.  In this regard, the June 2013 VA examination report shows that the Veteran's left knee extension was to 15 degrees.  However, there is no competent evidence that the Veteran's left knee was limited to more than 15 degrees of extension at any point during the period on appeal.  As such, a rating in excess of 20 percent for limitation of extension is not warranted.

2. Limitation of Flexion: Prior to March 17, 2015 and Thereafter

Based on the evidence described, the Board does not find that a rating in excess of 10 percent for the Veteran's left knee disability is warranted based on limitation of flexion prior to March 17, 2015.  In order to warrant a 20 percent rating under Diagnostic Code 5260, the Veteran's left knee flexion must be limited to 30 degrees.  Prior to March 17, 2015, the evidence does not reflect that the Veteran had flexion limited to less than 45 degrees.  The Veteran's left knee flexion was limited to 110 degrees in October 2000, 60 degrees in July 2005, 90 degrees in November 2005, 50 degrees in July 2006, 90 degrees in July 2007, 110 degrees in January 2009, 110 degrees in April 2009, and 50 degrees, with additional limitation to 45 degrees on repetitive-use testing, in June 2013.  Such findings do not warrant a rating higher than 10 percent under Diagnostic Code 5260.  

Beginning March 17, 2015, the Board finds that a rating of 20 percent, but no higher, is warranted for limitation of flexion.  In this regard, the March 2015 VA examination report shows that the Veteran's left knee flexion was to 30 degrees.  However, there is no competent evidence that the Veteran's left knee was limited to less than 30 degrees of flexion at any point during the period on appeal.  As such, a rating in excess of 20 percent for limitation of flexion is not warranted.

3. Deluca Consideration

In reaching the above conclusion, the Board has considered the presence of any functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of the left knee joint under 38 C.F.R. §§ 4.40, 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  

In this regard, the Veteran did not report any additional limitation of motion of functional impairment of the knee with flare-ups on the September 2000 VA examination and the April 2009 VA examiner was unable find further loss of range of motion of the left knee secondary to incoordination, weak movements, or excessive fatigue.  The Veteran has complained about pain throughout the period on appeal, and he is competent to describe this pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His statements regarding painful motion are also supported by the medical evidence.  However, pain alone is not a disability.  Mitchell, 25 Vet. App. at 36-38.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.

In this case, the weight of the lay and medical evidence demonstrates that the Veteran does not have such disabling pain or functional impairment resulting from his limitation of left knee motion to warrant a higher rating than those assigned herein for left knee restrictions under Diagnostic Code 5260 or 5261.  Specifically, the evidence does not demonstrate that the Veteran's painful motion or limitation of motion resulted in a functional loss that more closely approximated an inability to flex his left knee beyond 45 degrees prior to March 17, 2015 and beyond 30 degrees from March 17, 2005, or extend his left knee beyond 10 degrees prior to June 28, 2013 and beyond 15 degrees from June 28, 2013.  DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

It is notable that the June 2013 VA examiner found functional loss of less movement than normal, weakened movement, incoordination, impaired ability to execute skilled movements smoothly, pain on movement and disturbance of locomotion.  Concerning this, the Veteran has reported difficulty squatting motions, using stairs, negotiating rough terrain, entering and exiting automobile, rising from a seated position and prolonged standing and walking.  However, as described above, the consistent medical evidence and physical findings indicate that it is unlikely that the Veteran experienced flare-ups productive of such severe impairment as to more closely approximating the criteria for a higher rating for limitation of flexion or limitation of extension.  

The Board also points out that separate ratings have been in effect for the Veteran's left knee disability for symptoms, such as instability, weakness, tenderness, crepitans, and giving way 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5259 (2015), from July 25, 2000.

III. 
Applicability of Other Diagnostic Codes

The Veteran's attorney has asserted that the Veteran is entitled to an increased rating of 40 percent for his left knee disability under Diagnostic Code 5262, as the Veteran wears a knee brace.  The Board observes that Diagnostic Code 5262 is used for rating impairment of the tibia and fibula-specifically a nonunion or malunion of the tibia and fibula.  None of the objective evidence of record indicates that the Veteran has an impairment of the tibia and fibula.  In fact, in the July 2009 VA examination addendum, the examiner specifies that there was no objective evidence of nonunion or malunion of the tibia and fibula.  Similarly, the June 2013 VA examiner found that there was no evidence of malunion or nonunion of the tibia and fibula.  As there is no evidence of an impairment of the tibia and fibula, an additional rating under Diagnostic Code 5262 would be inappropriate.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence). 

Consideration has also been given to increased ratings under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Although the Veteran reported locking, he also denied episodes of dislocation.  The January 2005 VA radiology report revealed no dislocation and VA examiners in January 2009, June 2013, and June 2015 found no evidence of subluxation, genu recurvatum, or ankylosis.  The July 2009 examiner specifically stated that there was no objective evidence of dislocated semilunar cartilage with frequent episodes of locking pain, or effusion into the joint.  The evidence clearly demonstrates that the Veteran continued to retain motion his left knee.  As there was clearly motion, the medical evidence of record simply does not show left knee ankylosis.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citations omitted) (defining ankylosis as "immobility and consolidation of a joint due to disease, injury, surgical procedure.").  As such, Diagnostic Codes 5256, 5258, and 5263 are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5263 (2015); also see Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that in the absence of ankylosis VA may not rate a service-connected disorder as ankylosis).

IV. 
Extraschedular Analysis

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization.").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's left knee disability is specifically contemplated by the schedular rating criteria.  The Veteran's left knee disability have been manifested by degenerative changes, fatigue, painful motion, limitation of motion, instability, weakened movement, giving way, incoordination, disturbance of locomotion, crepitans, and tenderness.  The schedular rating criteria specifically contemplate ratings based on this symptomatology.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261, 5257, 5259.  In this case, comparing the Veteran's disability level and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the ratings assigned herein are therefore adequate.

Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Also, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by a veteran or reasonably raised by the record.  In this case, the Veteran is assigned a TDIU only for part of the rating period on appeal, from January 25, 2007 to April 28, 2011; from April 28, 2011, the combined rating for compensation has been 100 percent.  However, the record does not reflect, and the Veteran does not allege, that he is, or was at any time during the period on appeal, unable to secure or maintain substantially gainful employment on account of his service-connected left knee disability.  The record reflects that he lost numerous hours of work due to pain associated with multiple conditions including his left knee disability.  However, the evidence shows that the Veteran could not work and had to resign from his job due to severe back pain.  In June 2007, a physician stated that the Veteran could no longer perform his job function sitting at a desk because of hip and back problems.  Notably, the June 2013 VA examiner opined that the Veteran left knee condition did not prevent him from securing or following a substantially gainful employment because the Veteran was working in an environment where he was primarily sitting behind a desk; he stopped working in 2007 due to knee, back and stomach issues but his left knee condition only limited his ability to walk and do physical activity.  Consequently, the Board finds that Rice is inapplicable because there is no evidence of unemployability due to service-connected left knee disability.

In reaching this decision, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against assigning higher ratings, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).












	(CONTINUED ON NEXT PAGE)



ORDER

An initial rating in excess of 20 percent for left knee instability is denied.

An initial rating of 10 percent, but no higher, for left knee limitation of motion is granted effective July 25, 2000.

A rating in excess of 10 percent for left knee limitation of extension, prior to June 28, 2013, is denied.

A rating of 20 percent, but no higher, for left knee limitation of extension, from June 28, 2013, is granted.

A rating in excess of 10 percent for left knee limitation of flexion, prior to March 17, 2015, is denied.

A rating of 20 percent, but no higher, for left knee limitation of flexion, from March 17, 2015, is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


